DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (2019/0252383).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Lin (Figs. 1A-12C) discloses a structure comprising: a first fin and a second fin 20 over a substrate 10 (Fig. 1A); a first isolation region 50 over the substrate 10, the first isolation region 

Regarding claim 2, Lin (Figs. 12B) discloses wherein the first non-planar sidewall of the first gate stack 40 forms an angle relative to a top surface of the first isolation region 50, the angle being less than about 900 ([0054]).  

Regarding claim 3, Lin (Figs. 12B) discloses wherein the second isolation region 60 is in physical contact with the first non-planar sidewall of the first gate stack 40 and the second non-planar sidewall of the second gate stack 40.  

Regarding claim 4, Lin (Figs. 12B) discloses wherein the second isolation region 60 is in physical contact with the first isolation region 50.  

Regarding claim 5, Lin (Figs. 12B) discloses wherein a top surface of the second isolation region 60 is substantially level with a top surface of the first gate stack and a top surface of the second gate stack 40.  



Regarding claim 7, Lin (Figs. 1A) discloses further comprising a spacer 30 adjacent the first gate stack 40, wherein the first non-planar sidewall of the first gate stack 40 forms an angle relative to a sidewall of the spacer, the angle being between about 450 and about 900 (see Fig. 1A).

Regarding claim 8, Lin (Figs. 1A-12C) discloses a structure comprising: a first fin and a second fin 20 extending above a topmost surface of a first isolation region 50; a first gate stack 40 extending along sidewalls and a top surface of the first fin 20, the first gate stack 40 having a first convex sidewall (Fig. 1C, [0054]); a second gate stack 40 extending along sidewalls and a top surface of the second fin 20, the second gate stack 40 having a second convex sidewall, the second convex sidewall facing the first convex sidewall (Fig. 1C, [0054]); and a second isolation region 60 in physical contact with the topmost surface of the first isolation region 50, the second isolation region 60 separating the first convex sidewall of the first gate stack 40 from the second convex sidewall of the second gate stack 40.  

Regarding claim 9, Lin (Figs. 1A) discloses wherein a bottom surface of the second isolation region 60 (W4) is wider than a top surface of the second isolation region 60 (W3), the bottom surface of the second isolation region 60 being in physical contact with the topmost surface of the first isolation region 50.  

Regarding claim 11, Lin (Figs. 9C) discloses wherein the second isolation region 60 tapers from a bottom surface towards a top surface, the bottom surface of the second isolation region 60 being 

Regarding claim 12, Lin (Figs. 1A) discloses further comprising a dielectric layer 30 in physical contact with a top surface of the first gate stack 40, a top surface of the second gate stack 40, and a top surface of the second isolation region 60.  

Regarding claim 13, Lin (Figs. 1A) discloses further comprising a spacer 30 adjacent and in physical contact with the first gate stack and the second gate stack 40.  

Regarding claim 14, Lin (Figs. 1A) discloses wherein the second isolation region 60 is in physical contact with the spacer 30.  

Regarding claim 15, Lin (Figs. 1A-12C) discloses a structure comprising: a first fin and a second fin 20 over a substrate 10 (Fig. 1A, [0013]); a first isolation region 50 over the substrate 10, the first isolation region 50 being interposed between the first fin and the second fin 20, a topmost surface of the first fin 20 and a topmost surface of the second fin 20 being above a topmost surface of the first isolation region 50; a first gate stack 40 over the first fin 20, the first gate stack 40 having a first longitudinal axis (Figs. 1A and 1B);   a second gate stack 40 over the second fin 20, the second gate stack 40 having a second longitudinal axis collinear with the first longitudinal axis, a first width W3 of the first gate stack 40 and a second width W4 of the second gate stack 40 decreasing as the first gate stack and the second gate stack extend toward each other; and a second isolation region 60 over the first isolation region 50, the second isolation region 60 being interposed between the first gate stack and the second gate stack 40.  

Regarding claim 16, Lin (Figs. 1C) discloses wherein the first gate stack 40 has a first convex sidewall, wherein the second gate stack 40 has a second convex sidewall, and wherein the first convex sidewall of the first gate stack faces the second convex sidewall of the second gate stack 40 (Fig. 1C, [0054]).  

Regarding claim 17, Lin (Figs. 1C) discloses wherein the second isolation region 60 has a first concave sidewall and a second concave sidewall 62, and wherein the first concave sidewall of the second isolation region 60 is opposite the second concave sidewall of the second isolation region 60 ([0054]).  

Regarding claim 18, Lin (Figs. 1A-12C) discloses wherein the first concave sidewall of the second isolation region 60 is in physical contact with the first convex sidewall of the first gate stack 40, and wherein the second concave sidewall of the second isolation region 60 is in physical contact with the second convex sidewall of the second gate stack 40 ([0054]).  

Regarding claim 19, Lin (Figs. 1A) discloses wherein a first gate electrode 42 ([0022]) of the first gate stack 40 and a second gate electrode 45 ([0022]) of the second gate stack 40 comprise different materials.  

Regarding claim 20, Lin (Figs. 1A) discloses further comprising a spacer 30 in physical contact with the first gate stack 40, the second gate stack 40, and the second isolation region 60.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being obvious over Lin (2019/0252383).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 10, Lin (Figs. 1A) discloses wherein the first convex sidewall of the first gate stack 40 but does not disclose the first convex sidewall of the first gate stack forms an angle relative to a topmost surface of the first isolation region, the angle being between about 750 and about 890. 
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc ., 725 F. 2d 1338, 220 USPQ 0 and about 890 as claimed, because the angle can be varied for other implementations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,468,308.  Although the conflicting claims are not identical, they are not patentably distinct from each other because as follows: both U.S. Patent and instant application claimed a semiconductor device including: a first fin in a first region of a substrate and a second fin in a second region of the substrate, forming a first isolation region on the substrate, the first isolation region surrounding the first fin and the second fin, and a filling an insulating material in the first recess to form a second isolation region. Moreover, the claims 1, 11 and 17 in the U.S. No. 10,468,308 are either narrower version of the claims of the instant application or obvious variations thereof. 

		The facts are that the claims of the U.S. Patent No. 10,468,308 and instant application have claimed the same goal and are not distinguished from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THERESA T DOAN/Primary Examiner, Art Unit 2814